UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 NOTICE OF EXEMPT SOLICITATION Submitted Pursuant to Rule 14a-6(g) (Amendment No. ) 1. Name of the Registrant: Shutterfly, Inc. 2. Name of Persons Relying on Exemption: Ancora Catalyst Fund LP Merlin Partners LP Ancora Advisors LLC 3. Address of Persons Relying on the Exemption: c/o Ancora Advisors LLC 6060 Parkland Boulevard, Suite 200 Cleveland, Ohio 441242 4. Written Materials: Attached hereto as an exhibit is a copy of a letter to shareholders dated May 29, 2015 and a related press release of the same date.This material is being submitted pursuant to Rule 14a-6(g)(1).
